


Exhibit 10.15

 

Dated           2016

 

(1)                                 BUNGE SECURITIZATION B.V., as Seller

 

(2)                                 KONINKLIJKE BUNGE B.V., as Master Servicer

 

(3)                                 The Conduit Purchasers party hereto

 

(4)                                 The Committed Purchasers party hereto

 

(5)                                 The Purchaser Agents party hereto

 

(6)                                 COÖPERATIEVE RABOBANK U.A., as
Administrative Agent and Purchaser Agent

 

(7)                                 BUNGE LIMITED, as Performance Undertaking
Provider

 

--------------------------------------------------------------------------------

 

TENTH AMENDMENT TO THE RECEIVABLES
TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

1.

Definitions and interpretation

1

2.

Amendment of the Receivables Transfer Agreement

2

3.

Representations

2

4.

Continuance

2

5.

Further Assurance

2

6.

Conditions Precedent

3

7.

Notices, etc.

3

8.

Execution in counterparts

3

9.

Governing law; submission to jurisdiction

3

10.

No proceeding; limited recourse

4

 

i

--------------------------------------------------------------------------------


 

THIS TENTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT (this “Amendment”) is
dated                           , 2016 and made between:

 

(1)                                 BUNGE SECURITIZATION B.V., a private limited
liability company organized under the laws of the Netherlands, as Seller (the
“Seller”);

 

(2)                                 KONINKLIJKE BUNGE B.V., a private limited
liability company organized under the laws of the Netherlands, as Master
Servicer (the “Master Servicer”);

 

(3)                                 the Conduit Purchasers party hereto (the
“Conduit Purchasers”);

 

(4)                                 the Committed Purchasers party hereto (the
“Committed Purchasers”);

 

(5)                                 the Purchaser Agents party hereto (the
“Purchaser Agents”);

 

(6)                                 COÖPERATIEVE RABOBANK U.A., as
Administrative Agent (the “Administrative Agent”); and

 

(7)                                 BUNGE LIMITED, a company formed under the
laws of Bermuda, as Performance Undertaking Provider (the “Performance
Undertaking Provider”),

 

the Seller, the Master Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Administrative Agent and the Performance
Undertaking Provider are hereinafter collectively referred to as the “Parties”
and each of them a “Party”.

 

BACKGROUND:

 

(A)                               This Amendment is supplemental to and amends
the receivables transfer agreement dated June 1, 2011 (as amended and restated
on May 26, 2016 and as further amended on June 30, 2016) made among the Parties
to this Amendment (the “Receivables Transfer Agreement”).

 

(B)                               The Parties have agreed to further amend the
Receivables Transfer Agreement on the terms set out below.

 

(C)                               This Amendment is a Transaction Document as
defined in the Receivables Transfer Agreement.

 

IT IS AGREED that:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain defined terms)
of the Receivables Transfer Agreement.  The principles of interpretation set
forth in Section 1.2 (Other terms) and Section 1.3 (Computation of time periods)
of the Receivables Transfer Agreement shall apply to this Amendment as if fully
set forth herein.

 

1

--------------------------------------------------------------------------------


 

2.                                      AMENDMENT OF THE RECEIVABLES TRANSFER
AGREEMENT

 

With effect from the Amendment Effective Date (as such term is defined in Clause
6 (Conditions Precedent)), the Receivables Transfer Agreement shall be amended
as follows:

 

(a)          In Section 1.1 (Definitions) the definition of “Excluded Obligor”
shall be deleted and replaced with the following:

 

“Excluded Obligor” means any Obligor set forth on Schedule 9 (Excluded
Obligors), as such Schedule may be amended from time to time by agreement
between the Master Servicer and the Administrative Agent as notified in writing
by the Administrative Agent to the other Purchasers with a copy to the Master
Servicer (and, for the avoidance of doubt, upon the addition of any Obligor to
Schedule 9, only Receivables originated on or after such date of addition shall
be excluded from the Portfolio Receivables under the Transaction Documents).  It
being understood that upon any change to Schedule 9 any required corresponding
change to the list of “Determined Debtors” or “Further Determined Debtors”
(under and as defined in the Italian RPA) shall be made concurrently and any
changes to the existing “Determined Debtors” of the Italian Originator will only
become effective once the list of “Further Determined Debtors” to the Italian
RPA has been updated in accordance with Section 2.9 of the Italian RPA.

 

(b)           Schedule 9 (Excluded Obligors) shall be deleted and replaced with
the contents of the Schedule.

 

3.                                      REPRESENTATIONS

 

Each of the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other Parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Receivables Transfer Agreement, as such representations and warranties apply to
such Person, is true and correct in all material respects on and as of the date
hereof as though made on and as of such date except for representations and
warranties stated to refer to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date.

 

4.                                      CONTINUANCE

 

The Parties hereby confirm that the provisions of the Receivables Transfer
Agreement and the other Transaction Documents shall continue in full force and
effect, subject only to the amendments effected thereto by this Amendment.

 

5.                                      FURTHER ASSURANCE

 

The Parties shall, upon request of the Administrative Agent, and at the cost of
the Seller, do all such acts and things necessary or desirable to give effect to
the amendments

 

2

--------------------------------------------------------------------------------


 

effected or to be effected by this Amendment.  Each of the Parties thereto
hereby ratifies and confirms each of the Transaction Documents to which it is a
party.

 

6.                                      CONDITIONS PRECEDENT

 

This Amendment shall become effective as of the date first written above upon
the satisfaction of the following:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment duly executed by each of the Parties and the
Italian law governed letter agreement setting out the list of Further Determined
Debtors (the “Amendment Effective Date”).

 

Notwithstanding paragraph (a) above, the changes made by this Amendment to
Schedule 9 (Excluded Obligors) of the Receivables Transfer Agreement insofar as
they relate to the existing “Determined Debtors”of the Italian Originator that
are, or as a result of such amendment will constitute “Further Determined
Debtors” (as defined in the Italian RPA) contained in the Italian RPA shall only
become effective once the list of “Further Determined Debtors” has been
correspondingly updated in accordance with Section 2.9 of the Italian RPA.

 

7.                                      NOTICES, ETC.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.

 

8.                                      EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

9.                                      GOVERNING LAW; SUBMISSION TO
JURISDICTION

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the

 

3

--------------------------------------------------------------------------------


 

maintenance of such action or proceeding.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

10.                               NO PROCEEDING; LIMITED RECOURSE

 

(a)                                 Each of the parties hereto hereby agrees
that (i) it will not institute against any Conduit Purchaser any proceeding of
the type referred to in the definition of Event of Bankruptcy until there shall
have elapsed two years plus one day since the Final Payout Date and
(ii) notwithstanding anything contained herein or in any other Transaction
Document to the contrary, the obligations of the Conduit Purchasers under the
Transaction Documents are solely the corporate obligations of the Conduit
Purchasers and shall be payable solely to the extent of funds which are received
by the Conduit Purchasers pursuant to the Transaction Documents and available
for such payment in accordance with the terms of the Transaction Documents and
shall be non-recourse other than with respect to such available funds and,
without limiting this Section 11, if ever and until such time as any Conduit
Purchaser has sufficient funds to pay such obligation shall not constitute a
claim against such Conduit Purchaser.

 

(b)                                 No recourse under any obligation, covenant
or agreement of any Conduit Purchaser contained in this Amendment or any other
Transaction Document shall be had against any incorporator, stockholder,
officer, director, member, manager, employee or agent of such Conduit Purchaser
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Amendment and the other Transaction Documents are solely a corporate
obligation of such Conduit Purchaser, and that no personal liability whatever
shall attach to or be incurred by any incorporator, stockholder, officer,
director, member, manager, employee or agent of such Conduit Purchaser or any of
them under or by reason of any of the obligations, covenants or agreements of
such Conduit Purchaser contained in this Amendment or any other Transaction
Document, or implied therefrom, and that any and all personal liability for
breaches by such Conduit Purchaser of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Amendment; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or fraudulent omissions made by them.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

BUNGE SECURITIZATION B.V., as Seller

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KONINKLIJKE BUNGE B.V., as Master

 

Servicer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BUNGE LIMITED, as Performance Undertaking

 

Provider

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature to Tenth Amendment to the Receivables Transfer Agreement]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., as

 

Administrative Agent,  Committed Purchaser and

 

Purchaser Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NIEUW AMSTERDAM RECEIVABLES

 

CORPORATION B.V., as Conduit Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature to Tenth Amendment to the Receivables Transfer Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE &

 

INVESTMENT BANK, as Purchaser Agent and

 

Committed Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature to Tenth Amendment to the Receivables Transfer Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., as Purchaser Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., as Committed Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ALBION CAPITAL CORPORATION S.A., as

 

Conduit Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Signature to Tenth Amendment to the Receivables Transfer Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, LONDON BRANCH, as

 

Purchaser Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MATCHPOINT FINANCE PLC, as Committed

 

Purchaser and Conduit Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature to Tenth Amendment to the Receivables Transfer Agreement]

 

--------------------------------------------------------------------------------


 

THE SCHEDULE

SCHEDULE 9

 

EXCLUDED OBLIGORS

 

10

--------------------------------------------------------------------------------

 
